Citation Nr: 1045424	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2007 rating decision of the Phoenix, 
Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO in December 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

The Board notes that the issues certified to the Board in the 
November 2009 VA Form 8 are entitlement to service connection for 
a left arm disorder and entitlement to service connection for a 
cervical spine disorder.  At the time of the hearing in December 
2009, the appeal in regard to the issue of entitlement to service 
connection for a back disorder was pending before the Board, and 
the Veteran testified that he had not had the hearing requested 
on the April 2004 VA Form 9 in association with that claim and 
had not withdrawn the hearing request.  Transcript at 3 (2009).  
The claims file, however, reflects that the Veteran was scheduled 
for a hearing in August 2006, and as noted in the Board's June 
2007 remand, failed to appear for the scheduled Board hearing in 
August 2006 in association with the claim of entitlement to 
service connection for a back disorder.  The Board notes that in 
the absence of good cause shown for a failure to report for a 
scheduled hearing or a timely request for a postponement, the 
case is processed as though the request for a hearing was 
withdrawn.  38 C.F.R. § 20.704(d) (2010).  Thus, on that basis, 
the September 2009 Board decision in which service connection for 
a back disability was denied is final.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for a left 
arm disorder and a cervical spine disorder.  Having reviewed the 
evidence, the Board finds that further development is necessary 
for a determination in this case.  

The September 2009 Board decision, in which service connection 
for a back disability was denied, notes that the available 
service treatment records showed a diagnosis of rule out low back 
muscle strain in 1969 in association with lifting heavy boxes; 
that a December 1998 VA medical certificate reflected a history 
of back/neck injuries 14 years earlier in association with a 
fall; and that positive findings were noted on x-ray examination 
of the cervical spine in August 2000.  In addition, at the 
December 2009 hearing, the Veteran testified that ever since the 
onset of the in-service back symptoms, he has had relevant 
symptoms in the left arm and neck essentially resulting in a 
diagnosis of chronic pain syndrome.  Transcript at 4, 7-9 & 16 
(2009).  

In light of the circumstances in this case, including the 
relevant evidence, there is insufficient evidence upon which to 
base a determination.  Thus, the Veteran should be afforded a VA 
examination to determine the nature, existence, and/or etiology 
of any left arm disorder or cervical spine disorder.  The Board 
notes that failure to report for a scheduled examination, without 
good cause shown, may result in the denial of the claim.  38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, death 
of an immediate family member, etc.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a VA 
examination to determine the nature, 
existence, and/or etiology of a left arm 
disorder and a cervical spine disorder.  
The claims file should made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner express 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified left arm 
disorder or cervical spine disorder is 
related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review all development for compliance with 
the directives in this remand and review 
all VA opinions obtained for adequacy.  
Any further development in that regard 
should be accomplished prior to returning 
the claims file to the Board.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


